Case 1:19-cv-03534-RDB Document 2 Filed 12/17/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA,
Plaintiff,

Civil No. RDB iq GV 3543 Y

¥.

Approx. $366,303.00 in U.S. Currency,

 

Defendant. _—
._ s+ 2 8 8 BS # | = ed ea
es 2S OT
rae
WARRANT FOR ARREST IN REM a :
TO: THE MARSHAL OF THE UNITED STATES AND/OR ANY OTHER DULY U ‘ :
AUTHORIZED LAW ENFORCEMENT OFFICER a oie
oO

WHEREAS, on ia i4 | i q| , the United States of America filed a verified

complaint for civil forfeiture in the United States District Court for the District of Maryland
against the above-named Defendant Property, alleging that said property is subject to seizure and

civil forfeiture to the United States for the reasons mentioned in the complaint; and

WHEREAS, the Defendant Property is currently in the possession, custody, or control of

the United States; and
WHEREAS, in these circumstances Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the arrest of the Defendant Property; and

WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must

be delivered to a person or organization authorized to execute it;

NOW THEREFORE you are hereby commanded to arrest the above-named Defendant

Property by serving a copy of this warrant on the custodian in whose possession, custody or
 

Case 1:19-cv-03534-RDB Document 2 Filed 12/17/19 Page 2 of 3

control the property is presently found, and to use whatever means may be appropriate to protect
and maintain the property in your custody until further order of this Court.

YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file
the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

Date: 12 1 | 4

  
  

Felina C. Cannan
Clerk ofthe Court
United States District:Court:

By: <h Ry ANE,
ae , Clerk X
 

U.S. DepartmenCeGdusti@-cv-03534-RDB Document 2 FiledPRAMTESS AAG IPT! AND RETURN

United States Marshals Service

 

 

PLAINTIFF COURT CASE NUMBER
UNITED STATES OF AMERICA 20) pS iWAav 3 5 4 U
TYPE OF PROCESS

Approx. $366,303.00 in U.S. Currency

 

Verified Complaint in Rem

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, BTC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

 

SERVE 19-USP-001980 /2723814-PMN
AT ADDRESS (Street or RFD, Apartment No., City, State, and ZIP Code)

 

 

SEND NOTICE OF SERVICE TO REQUESTER AT NAME AND ADDRESS BELOW:

 

Number of process to be served
with this Form - 285

 

Christine Clarke, Paralegal IT
U.S. Attorney's Office

36 $. Charles Street, 4th floor
Baltunore, Maryland 21203

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL A.

Number of parties to be served
in this case

Check for service on U.S.A.

 

 

SSIST IN EXPEDITING SERVICE (include Business and Alternate Address, All

 

 

 

 

 

 

 

 

Telephone Numbers, and Estimated Times Available For Service) el
os
Please arrest property, fill in the date of arrest in this process and receipt form, and return owr copy. = 1D ecm
7 le 9
on} re
Signature of Atfomey or other Originator requesting service on behalf of : TELEPHONE NUMBER “|, DATE
& PLAINTIFF ~) : :
C Mukti CO DEFENDANT | 410-209-4800 “rh 12/13/19. ;
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE let : at
et
lacknowledge receipt for the total Total Process District of Origin District to Serve Signature of Authorized USMS Deputy or Clerk ari Date
number of process indicated. th oO
Zz, Ps if more indy —_
one L USM Se is Submited) No. No. No.

 

 

 

 

 

 

I hereby certify and return that I OC have personally served, UO have legal evidence of service, OC have executed as shown in
individual, company, corporation, etc. at the address shown above or on the individual, company,

Cl Ihereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below).

Name and title of individual served (ff not shown above),

A in the defendant's usual

x “Remarks”, the process described on the
corporation, etc., shown at the address inserted below.

A person of suitable age and discretion then residing

place of abode.

 

Address (complete only if different than shown above)

Date of Service

 

Time
am

pm

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount Owed to US Marshal or Amount or Refund
(including endeavors)

REMARKS:

PRIOR EDITIONS MAY SEND ORIGINAL+2 COPIES to USMS. FORM USM 285 (Rey, 12/15/80)

T- CLERK OF CUURT 7. “USMS Record 3. Notice of Service 4. Billing Statement 5. Acknowledgment of Receipt

 

 
